Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 12, 2016

                                     No. 04-16-00498-CV

                               IN THE MATTER OF B.M.G.,

                 From the 386th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015JUV00638
                          Honorable Laura Parker, Judge Presiding


                                       ORDER

       On September 23, 2016, after the notice of appeal filing fees remained unpaid, we
ordered appellant B.M.G. to show cause in writing by October 3, 2016, that the filing fees have
been paid. The fees were paid on October 7, 2016; our September 23, 2016 order is satisfied.
       We reinstate the appellate timetable. Appellant’s brief is due on November 2, 2016.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court